Exhibit 10.2

SEPARATION AND

RELEASE AGREEMENT

THIS SEPARATION AND RELEASE AGREEMENT (“Agreement”) is made and entered into on
this 28th day of July, 2014, by and between James Bender (“Executive”), and WPX
Energy Services Company, LLC its subsidiaries and affiliates (collectively the
“Company”), and shall become effective on the eighth (8th) day following
execution of this Agreement by Executive if not earlier revoked by Executive
(the “Effective Date”).

WHEREAS, Executive’s employment with Company terminated effective July 25, 2014
(the “Termination Date”); and

WHEREAS, the Executive and Company wish to settle their mutual rights and
obligations arising in connection with the Executive’s service with the Company
and separation from such service; and

WHEREAS, the Executive and the Company agree to the following payment and other
terms and conditions in connection with Executive’s separation from service with
the Company; and

WHEREAS, the parties wish to resolve all issues between them by mutual agreement
and, therefore, enter into the following Agreement.

NOW, THEREFORE, in consideration of the releases, agreements and payment made
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Company and Executive agree as follows:

 

  1. Separation Payment.

(a) Company will pay as a Separation Payment Four Hundred Thousand Dollars and
no/100 ($400,000.00) less applicable withholdings required by law to Executive
no earlier than the eighth (8th) day after the Company receives the fully
executed original of this Agreement and no later than the sixtieth (60th) day
following the Termination Date.

(b) The payment and other consideration set forth in this Agreement constitute
all monies and other benefits payable to Executive hereunder. Executive
acknowledges that the payment provided hereunder is of value to Executive and is
an unearned benefit to which he is not otherwise entitled. In



--------------------------------------------------------------------------------

order to receive the Separation Payment, Executive must sign and return this
Agreement to the Company within thirty (30) calendar days immediately following
the Termination Date, and Executive must not have availed himself of the
revocation provisions herein. Company shall not accept Executive’s signed
Agreement prior to the day immediately following the Termination Date.

2. Annual Incentive Plan. The Executive shall be eligible to receive a prorated
portion of an annual incentive payment for the 2014 fiscal year under the
Company’s Annual Incentive Program (“AIP”). Executive’s AIP payment shall be
calculated in the same manner that 2014 annual incentive payments, if any, will
be calculated under the AIP for active executive officers, provided that
Executive’s “eligible earnings” (as such term is defined for AIP purposes)
excluding the compensation provided in Section 1(a) herein shall be determined
through Executive’s Termination Date, and shall be based upon Executive’s 80%
target level of participation and the determination of the Compensation
Committee of the Board of the Company’s level of achievement, consistent with
other executive officers generally, under the applicable AIP performance goals
for 2014. Any such incentive payable to the Executive under the AIP shall be
paid at the same time and subject to the same terms and conditions as incentives
are paid generally under the AIP to other executive officers.

3. Release. In consideration for the payment of Separation Benefits and other
benefits provided hereunder, Executive, for Executive, Executive’s attorneys,
and Executive’s heirs, executors, administrators, successors and assigns, does
hereby fully, finally and forever release and discharge Company and its
subsidiaries, affiliates, shareholders, predecessors, successors and assigns and
their respective officers, directors, employees, representatives, agents and
fiduciaries, de facto or de jure of benefit plans (“Released Parties”) of and
from any and all claims, actions (in law or in equity), suits, agreements,
rights, demands, losses, expenses, damages, debts, liabilities, obligations,
disputes, proceedings, or any other manner of liability, whether known or
unknown, including without limitation those arising from, in whole or in part,
the employment relationship between Company or one of its subsidiaries or
affiliates and Executive or the termination thereof which exist, or have
heretofore accrued, fixed or contingent, known or unknown, including without
limitation any claims arising under Title VII of the Civil Rights Act of 1964 as
amended by the Civil Rights Act of 1991, 42 U.S.C. § 2000e, et



--------------------------------------------------------------------------------

seq., which prohibits discrimination in employment based on race, color,
national origin, religion or sex; the Civil Rights Act of 1866, 42 U.S.C. §§
1981, 1983, 1985, and 1986, which prohibits violations of civil rights; the
Equal Pay Act of 1963, 29 U.S.C. § 206(d), which prohibits unequal pay based
upon gender; the National Labor Relations Act, as amended, 29 U.S.C. § 151, et
seq., which protects the right of employees to organize and bargain collectively
with their employer and to engage in other protected, concerted activity; the
Americans With Disabilities Act of 1990, 42 U.S.C. § 12101, et seq., which
prohibits discrimination against the disabled; the Employee Retirement Income
Security Act of 1974, as amended, (“ERISA”), 29 U.S.C. § 1001, et seq., which
protects certain employee benefits (except that the parties agree that by
signing this Agreement, Executive does not waive Executive’s rights under any
claim for benefits that was or may have been filed prior to Executive’s
execution of this Agreement); the Age Discrimination in Employment Act of 1967
(“ADEA”), as amended by the Older Workers Benefit Protection Act of 1990
(“OWBPA”), 29 U.S.C.§ 621, et seq., which prohibits age discrimination in
employment; the Family and Medical Leave Act of 1993, 29 U.S.C.§ 2601 et seq.,
which provides medical and family leave; and any claims for attorneys’ fees,
breach of contract, mental pain, suffering and anguish, emotional upset,
impairment of economic opportunities, unlawful interference with employment
rights, constructive discharge, wrongful discharge, defamation, intentional or
negligent infliction of emotional distress, termination in violation of public
policy, retaliatory discharge, including those based on workers’ compensation
retaliation under state statutes, discrimination, breach of any express or
implied covenant of good faith and fair dealing, that Company or Released
Parties have dealt with Executive unfairly or in bad faith and all other
contract and tort claims arising under any local, state or federal regulation,
statute or common law. Executive acknowledges and affirms that this Agreement is
in nature and character both general and specific and that the specific
descriptions and details hereinafter and hereinabove set forth do not in any
manner limit or otherwise affect the general nature and character of this
Agreement or the application thereof to Company and Executive. This Agreement
does not release or discharge any claim or rights which might arise out of the
actions of Company after the date Executive signs this Agreement. Further, this
Agreement does not extend to those rights which as a matter of law cannot be
waived. To the extent California law may apply to this Agreement,



--------------------------------------------------------------------------------

Executive hereby expressly waives the provisions of Section 1542 of the
California Civil Code, which states: “a general release does not extend to
claims which the creditor does not know or suspect to exist in his or her favor
at the time of executing the release, which if known by him or her must have
materially affected his or her settlement with the debtor.”

4. Executive’s Covenant Not to Sue. By signing this Agreement, Executive
covenants, agrees, represents and warrants that Executive has not filed and will
not in the future file any lawsuits, complaints, petitions or accusatory
pleadings in a court of law or in conjunction with a dispute resolution program
against any of the Released Parties based upon, arising out of or in any way
related to any event or events occurring prior to the signing of this Agreement,
including, without limitation, Executive’s employment with any of the Released
Parties or the termination thereof. Nothing in this Agreement shall limit
Executive’s right to file a charge or complaint with any state or federal agency
or to participate or cooperate in such a matter. However, Executive expressly
waives all rights to recovery for any damages or compensation awarded as a
result of any suit or proceeding brought by any third party or governmental
agency on Executive’s behalf.

5. Acknowledgement of Benefits Received during Employment and Absence of
Non–Reported Workplace Injuries. By signing this Agreement, Executive affirms
that Executive has been paid for all hours worked, including any overtime or
otherwise, and has received all leave (paid or unpaid), compensation, wages,
bonuses, and/or benefits due to Executive, except as further provided in this
Agreement. Executive further affirms that Executive has been provided and/or has
not been denied any and all leave requested under the Family and Medical Leave
Act. Executive further affirms that Executive is not aware of having sustained
any workplace injuries or occupational diseases that have not already been
reported.

6. No Assignment of Claims. By signing this Agreement, Executive further
covenants, agrees, represents and warrants that Executive has not heretofore
assigned or transferred, or purported to assign or transfer, to any person or
entity, any claim or any portion thereof or interest therein and acknowledges
that this Agreement shall be binding upon Executive and upon Executive’s heirs,
administrators, representatives, executors, successors, and assigns, and shall
inure to the benefit of each of the Released Parties, and to their heirs,
administrators, representatives, executors, successors, and assigns.



--------------------------------------------------------------------------------

7. No Release of Vested Benefits or Health and Welfare Benefits. By signing this
Agreement, Executive does not release or discharge any right to any vested,
deferred benefit in any qualified employee benefit plan which provides for
retirement, pension, savings, thrift and/or employee stock ownership or any
benefit due Executive as a participant in any employee health and welfare plan,
as such terms are used under ERISA, which is maintained by any of the Released
Parties that employed Executive. Furthermore, Executive will receive payment for
the balance of any unused Paid Time Off (PTO) as of the effective date of
Executive’s termination, pursuant to the Company’s PTO Policy and in accordance
with the Company’s normal pay cycle.

8. Effect of Rehire on Payment of Separation Benefits. If Executive is rehired
by Company or any affiliate of Company after receipt of the Separation Benefits
provided under this Agreement, Executive may be required to repay a pro rata
portion of the benefits described in Section 1(a) (or be subject to deduction of
such amount from Executive’s compensation upon rehire).

9. No Admission of Liability. Notwithstanding the provisions of this Agreement
and the payments to be made by Company to Executive hereunder, Released Parties
do not admit any manner of liability to Executive. This Agreement has been
entered into as a means of settling any and all disputes between Released
Parties and Executive.

10. Opportunity to Consider Agreement and Consult Counsel. Executive has been
encouraged to seek independent legal and tax advice concerning the provisions of
this Agreement in general and, after such advice and consultation, Executive has
freely and knowingly entered into this Agreement. Executive acknowledges,
understands and affirms that:

(a) This Agreement is a binding legal document;

(b) Executive voluntarily signs and enters into this Agreement without
reservation after having given the matter full and careful consideration; and

(c) Executive acknowledges that he has been provided with the opportunity of at
least twenty-one (21) days in which to consider this Agreement and that he has
been advised to consult with an attorney before signing this



--------------------------------------------------------------------------------

Agreement. If Executive elects to take less than twenty-one (21) days to
consider this Agreement, he does so knowingly, willingly and on the advice of
counsel, with full understanding that he is waiving a statutory right to take
the full twenty-one (21) days. Executive warrants that after careful review and
study of this Agreement, he understands that the terms set forth herein are
those actually agreed upon.

11. Revocation Period. Executive acknowledges and understands that he has seven
(7) days from his execution of this Agreement (which shall not occur prior to
the day immediately following the Executive’s Termination Date) to revoke or
rescind this Agreement by delivering a signed and dated notice of revocation to
Company. After the expiration of such seven (7) day period, this Agreement will
become effective and enforceable as to all claims.

12. Recovery of Monies Owed to Company. Executive acknowledges and agrees any
monies he owes to Company or any of its parent, affiliated or subsidiary
companies or their vendor(s) contracted to provide business tools or services
for use by him in his employment, including but not limited to Company credit
card debt, may be deducted from Executive’s Separation Benefits.

13. Confidentiality/Company Property. Executive acknowledges his continuing
obligations to maintain confidentiality of Released Parties’ confidential and
proprietary information, and Executive shall not use for his personal benefit,
or disclose, communicate or divulge to, or use for the direct or indirect
benefit of any person, firm, association or company, other than the Released
Parties, any confidential information regarding the employees, business methods,
business strategies and plans, policies, procedures, techniques, research or
development projects or results, trade secrets, or other knowledge or processes
of or developed by the Released Parties, or any other confidential information
relating to or dealing with the business operations, employees, or activities of
Released Parties, made known to Executive or learned or acquired by Executive
while in the employ of Company or one of its subsidiaries or affiliates.
Executive understands and agrees that this Section 13 is a separate agreement,
the breach of which will constitute a material breach of this Agreement.

14. Binding Effect; Entire Agreement; Law Governing. By signing this Agreement,
the parties agree and acknowledge that they have carefully read and fully



--------------------------------------------------------------------------------

understood the contents of this Agreement, and that the Agreement shall be
binding in nature and inure to the benefit of the parties hereto and their
respective successors, assigns, personal representatives, officers, directors,
agents, attorneys, parents, subsidiaries and affiliates. The parties further
agree and acknowledge that this Agreement constitutes the entire agreement
between the parties hereto pertaining to the facts and matters stated herein and
supersedes any and all prior understandings, agreements or representations or
understandings, whether written or oral, prior to the date hereof; provided,
however, that this Agreement shall have no effect on any prior agreement
relating to any covenant not to compete, trade secrets, and/or confidentiality.
This Agreement and the rights and obligations hereunder shall be construed in
all respects in accordance with the internal laws of the State of Oklahoma
without reference to the conflict of laws provisions thereof. Should any
provision of this Agreement be found or declared or determined by a court of
competent jurisdiction to be void, voidable, or unenforceable, the validity of
the remaining parts, terms or provisions shall remain in full force and effect,
and the void, voidable or unenforceable provision(s) shall be deemed not to be a
part of this Agreement. Any litigation concerning this Agreement or the facts or
matters described herein shall be brought only in a court of competent
jurisdiction in Tulsa County, Tulsa, Oklahoma, and the parties hereby waive
personal jurisdiction and any objections to venue.



--------------------------------------------------------------------------------

EXECUTIVE FURTHER STATES THAT HE HAS CAREFULLY READ THIS DOCUMENT AND KNOWS AND
UNDERSTANDS THE CONTENTS HEREOF AND THAT HE SIGNS THIS AGREEMENT VOLUNTARILY,
KNOWINGLY AND WITHOUT ANY DURESS OR COERCION. THE PROVISIONS OF THIS AGREEMENT
SHALL BE EFFECTIVE ON THE EIGHTH (8TH) DAY FOLLOWING THE DATE ON WHICH EXECUTIVE
SIGNS THIS AGREEMENT.

AGREED AND ACKNOWLEDGED BY:

 

JAMES BENDER /s/ James Bender Date Signed:   July 28, 2014 WPX Energy, Inc.

By:   /s/ Richard E. Muncrief

Title:   President and Chief Executive Officer

Date Signed:   July 28, 2014